*850OPINION

Per Curiam:

Doris Marie Patrick appeals from a pretrial denial of her petition for a writ of habeas corpus. The information charged her with an attempt to obtain a narcotic drug but the charging portion named the drug by its trade name, Numorphan, instead of by its pharmaceutical designation. For this, defendant sought first to dismiss the information in the trial court and when that motion was denied petitioned for a writ of habeas corpus. She appeals from the denial of that petition.
Use of the trade name, Numorphan, instead of designating the chemical ingredients sufficiently discharges the State’s responsibility to adequately inform the defendant of the crime to which she must plead or defend. NRS 173.075(1); Gallegos v. State, 84 Nev. 608, 446 P.2d 656 (1968); Logan v. Warden, 86 Nev. 511, 471 P.2d 249 (1970).
Affirmed.